         Case 1:94-cr-00313-CSH Document 908 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

                 -against-                                        1:94-CR-0313 (CSH)

 ANGEL PADILLA,

                 Defendant.                                       JULY 20, 2020




                                              ORDER

HAIGHT, Senior District Judge:

       The Government has filed a letter motion dated July 16, 2020, which requests that the Court

defer ruling on Padilla's section 2255 motion in this case until the Second Circuit decides the en banc

appeal in United States v. Scott, 954 F.3d 74 (2d Cir. 2020). That motion crossed with the Court's

sua sponte "Memorandum and Order" in this case, Doc. 907, which made that direction. The

Government's letter motion is accordingly DENIED AS MOOT.


       It is So Ordered.

       Dated: New Haven, Connecticut
              July 20, 2020



                                                       /s/Charles S. Haight, Jr.
                                                       CHARLES S. HAIGHT, JR.
                                                       Senior United States District Judge
